PER CURIAM.
Rule 3.8, Florida Appellate Rules, 31 F.S.A., be and the same is hereby amended by striking all of present Rule 3.8 and inserting in lieu thereof the following to be known as Rule 3.8, viz.:
“Rule 3.8 Power of Lower Court
“(a) After the entry of an appeal, but before the record-on-appeal is filed in the Court, the things required to be done in the lower court or appellate court and objections to things done, including the fixing or extension of time within which they shall be done, shall be under the supervision of the lower court, subject to the control of the appellate court by motion on proper notice.
“(b) If an appeal is taken from an order or decree awarding separate maintenance, support or alimony, the lower court may in its discretion, upon proper notice and hearing, order the payment of separate maintenance, support or alimony pending such appeal in such amounts and under such terms and conditions as may be just and equitable. Such order shall be subject to super-sedeas only by the appellate court upon motion and for good cause and then only upon such conditions as shall be imposed by such appellate court, including the payment of attorneys’ fees. The acceptance of the benefits thereof shall be without prejudice to the rights of the beneficiary to raise as issues on the appeal the correctness of any of the terms or provisions of the original order or decree appealed.
“(c) A certified copy of any order entered by the lower court under this rule shall be filed by the moving party or parties with the clerk of the appellate court within 5 days after it is entered.”
This amendment shall take effect upon its being filed in the office of the Clerk.
ROBERTS, C. J., and TERRELL, THOMAS, HOBSON, DREW, THORN-AL and O’CONNELL, TJ., concur.